Title: From George Washington to Alexander Beall, 20 June 1757
From: Washington, George
To: Beall, Alexander



To Captn BealSir,
[Fort Loudoun] June 20th 1757.

Yours of the 19th instant came to hand about noon this day—As there now remain but a few Indians here, who cou’d by no

means be prevailed on to return towards Fort Cumberland, altho’ so much wanted on that Quarter; imagining we wished to sacrifice them by attempting to expose them to (what they think) certain destruction, they positively refused marching until they saw such numbers as wou’d give some probability of success against the formidable force of the enemy.
I have had no account later than that of the 16th—that one Trotter left that Garrison: Does he add what C.D. transmitted the 14th more than that the enemys indians were in great numbers about that place, and frequently appeared openly to the Garrison?
Should I receive any thing remarkable, will communicate it to you. I correspond in opinion with you, as to the chanel of conveying Colo: Stanwix’s intelligence: Therefore I enclose you a letter for him; which I must request, you will lose no time in forwarding.
I have endeavoured all in my power to raise the Militia, but have only a small prospect for success.

G:W.

